FILED
                              NOT FOR PUBLICATION                            JUL 16 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BALWINDER SINGH SANGHERA;                        Nos. 07-74413
HARJEET KAUR,                                         08-70697

               Petitioners,                      Agency Nos. A095-574-816
                                                             A095-574-817
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       In these consolidated petitions for review, Balwinder Singh Sanghera and

Harjeet Kaur, natives and citizens of India and permanent residents of the

Philippines, petition for review of the Board of Immigration Appeals’ (“BIA”)

orders denying their motions to reopen and reconsider. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen or reconsider, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005) ,

and we deny in part and dismiss in part the petitions for review.

         The BIA correctly construed petitioners’ November 14, 2007, motion as a

motion to reopen and reconsider. See Mohammed, 400 F.3d at 792-93 (BIA should

construe the motion based on its underlying purposes).

         The BIA acted within its discretion in denying the November 14, 2007,

motion to reconsider because the motion failed to identify any error of fact or law

in the BIA’s prior decision denying petitioners’ first motion to reopen. See 8

C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n.2 (9th Cir.

2001) (en banc).

         The BIA also acted within its discretion in denying petitioners’ June 5, 2007,

and November 14, 2007, motions to reopen because in both instances the BIA

considered the evidence they submitted and acted within its broad discretion in

determining that the evidence was insufficient to toll the deadline or to warrant

reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (BIA’s denial of

a motion to reopen shall be reversed if it is “arbitrary, irrational, or contrary to

law”).




                                            2                                      07-74413
      We lack jurisdiction to review petitioners’ contention that prior counsel

provided ineffective assistance because they failed to raise that issue before the

BIA and thereby failed to exhaust their administrative remedies. See Ontiveros-

Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir. 2000) (court lacks jurisdiction to

review ineffective assistance of counsel claim not raised before the agency).

      PETITIONS FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                     07-74413